Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 1 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 2 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 3 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 4 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 5 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 6 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 7 of 8
Case 20-10595-1-rel   Doc 39    Filed 12/16/20 Entered 12/16/20 05:51:34   Desc Main
                               Document      Page 8 of 8
